DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 4, filed 2/16/21, with respect to Aepli have been fully considered and are persuasive. The newly amended claims contain the transitional phrase “consisting of”.  Aepli requires additional polymer components that are not allowed in the newly amended claims.  
Therefore, the 103 rejection of claims 1, 3 and 5 as obvious over Aepli has been withdrawn. 
The 103 rejection of claims 2 and 4 as obvious over Aepli in view of Yoshihara has also been withdrawn. 

Applicant’s arguments, see page 5-6, filed 2/16/21, are directed to Aepli in view of Gurin.  There is no rejection over Aepli in view of Gurin.  Gurin was applied as a single reference. However, the newly amended claims contain the transitional phrase “consisting of”.  Gurin requires carbon as an essential ingredient to increase electrical and thermal conductivity (abstract).  Carbon is not allowed in the newly amended claims. 
Therefore, the 103 rejection of claims 1, 3 and 5 as obvious over Gurin has been withdrawn. 

Applicant's arguments filed 2/16/21, regarding 471, have been fully considered and are persuasive. The amended 471 claims do not teach or suggest a polyarylene sulfide matrix.
Therefore, the provisional obviousness double patenting rejection of claims 1-4 as obvious over the claims of 471 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Aepli, teaches a coated magnetic powder in a polymer matrix comprising polyarylene sulfide but requires additional polymer components that are not allowed in the newly amended claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734